Under the rule of evidence established by section 4657 of the 1923 Code, a prima facie case was made out on the trial in the court below.
It was disclosed by the evidence for the state that this appellant and others were caught by the officers in possession of several component parts of a still, and this evidence went further and tended to show that said parts of a still in their possession were commonly used for, or were suitable to be used in, the manufacture of prohibited liquor or beverages. The defendant denied possession of said still parts and disclaimed all connection therewith. This conflict in the evidence formulated an issue of fact for the jury to determine. The general affirmative charge requested by defendant, was therefore not in point, and no error appears in the refusal of said charge by the trial judge. This is the only point of decision worthy of discussion.
Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.